UDALL, Justice.
An information was filed in the Superior Court of Maricopa County, on the 21st day of July 1965, charging defendant with the crime of, Count I — robbery of one Richard Berner, and Count II — robbery of one Marvin Kluender.
Prior to the filing of the information a preliminary hearing had been held in the Justice Court and defendant was represented by an attorney. At the conclusion of the preliminary hearing, the court found there was sufficient cause to believe defendant guilty of the crime charged and he was held to answer in Superior Court of Maricopa County.
On September 22, 1965, the defendant with his attorney appeared before the court and entered a plea of guilty to robbery as charged in Count I of the information. The allegations of the prior conviction charged against defendant, and Count II, were dismissed by the court on motion of the County Attorney. Thereafter, defendant was sentenced to the Arizona State Prison for a period of not less than ten years nor more than twenty years.
The defendant, in persona pauperis, filed a notice of appeal. The public defender, Mr. Vernon Croaff, moved the court to furnish defendant a reporter’s transcript at county expense. In response to the motion, the Superior Court, on November 23, 1965, entered an order that defendant be furnished a reporter’s transcript and that a certified copy of the record on appeal likewise be provided at county expense. On November 12, 1965, Robert J. Grygiel was appointed by the court to represent the defendant in the matter of his appeal.
The action having been appealed to the Supreme Court, the attorney for defendant, on the 4th of February, 1966, filed a petition with the Supreme Court in which he alleged that he had carefully and cautiously searched the full record of the trial court and that he had been unable to find grounds upon which an appeal could be based. He further respectfully asked this Court to examine the entire record for fundamental error and to make appropriate orders pursuant to law.
*244On March 23, 1966, an order was entered by this Court that the cause be submitted for review, for fundamental error.
This Court, having searched the record in the cause, finds no reversible error in the proceedings before the Justice Court or the Superior Court.
Judgment affirmed.
STRUCKMEYER, C. J., BERNSTEIN, Y. C. J., and McFARLAND, J., concur.
NOTE: Justice LORNA E. LOCKWOOD did not participate in the determination of this appeal.